…. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Amendment No. 1 to Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-29627 Shearson American REIT, Inc. (Formerly Known as PSA, Inc.) (Exact name of registrant as specified in its charter) Nevada 88-0212662 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2509 Dakota Rock Road, Ruskin, FL (Address of principal executive offices) (Zip Code) (602) 743-7796 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yeso Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesþNoo There were 52,518,999 shares of the registrant’s common stock outstanding as of August 31, 2011 EXPLANATORY NOTE This Form 10-Q/A (Amendment No. 1) is being filed by Shearson American REIT, Inc. (the “Company”) to amend the Company’s Form 10-Q for the quarter ended March 31, 2011 which was filed with the Securities and Exchange Commission (“SEC”) on September 7, 2011 (“Initial 10-Q”).This Form 10-Q/A (Amendment No. 1) is filed to amend the Initial 10-Q to correct an error in share count.The Company had previously restated its issued share balance from the balance previously reported of 43,543,541 to 74,518,999 shares. Subsequently the Company determined that 22,000,000 shares issued by the transfer agent in 2000 had not been paid for nor transferred to the listed shareholder. The initial correcting entry increased the common stock account and reduced the paid in capital account by $30,975 and the subsequent correcting entry reduced the common stock account and increased the paid in capital account by $22,000. There was no effect on the net loss or the net loss per share. In addition, this filing contains financial statements which are in compliance with Article 8-03 of Regulation S-X which were not included in the previous filing and we have updated Item 4 to note that our Disclosure Controls and Procedures are under review to prevent future occurences of erroneously filing reports without the financial statements which comply with Article 8-03 of Regulation S-X. SHEARSON AMERICAN REIT, INC. (Formerly known as PSA, Inc.) TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 (Unaudited) Statements of Operations for the Three Months Ended March 31, 2011and 2010, and for the period from October 16, 2009 (Inception) to March 31, 2011 4 (Unaudited) Statements of Cash Flows for the Three Months Ended March 31,2011and 2010, and for the period from October 16, 2009 (Inception) to March 31, 2011 5 Notes to Financial Statements (Unaudited) 6-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. [Removed and Reserved] 12 Item 5. Other Information 12 Item 6. Exhibits 13 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI: FINANCIAL INFORMATION Item1. Financial Statements SHEARSON AMERICAN REIT, INC. (Formerly Known As PSA, INC.) (A Development Stage Company) BALANCE SHEETS (Restated) March 31, December 31, (Unaudited) ASSETS Current Assets Total current assets $
